DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Pub: 2018/0095583 A1).
 	As to claim 1, Kim discloses a display device with a sensor (i.e. the touch sensitive display unit of figure 1 can sense the user’s touch as seen in figure 2) (see Fig. 1-2, [0035-0049]) comprising: 

 	a plurality of detection electrodes arrayed in a matrix in a first direction and a second direction intersecting the first direction above the first substrate (i.e. the TE1 and TE2 electrode are detection electrode which are arranged in both X and Y direction to for a matrix) (see Fig. 4-5, [0063-0070]); 
 	a plurality of sensor wires each coupled to the respective detection electrodes (i.e. the SL lines are the touch sensing lines functioning in the touch mode of operation) (see Fig. 3, [0055-0056]); 
 	a plurality of pixels each including a plurality of pixels and arrayed in a matrix in the first direction and the second direction (i.e. the pixels as seen in figure 6 which include a plurality of RG and RB pixel combinations which are arranged in the X and Y directions to form a matrix) (see Fig. 6, [0080-0081]); 
 	a plurality of scanning lines configured to scan switching elements of the pixels and extending in the first direction (i.e. the gate line GL are equivalent to scanning lines which are connected to the switching element TFT as seen in figure 9) (see Fig. 9,); and 
 	a plurality of signal lines coupled to the switching elements of the pixels and extending in the second direction (i.e. the DL data line are equivalent to the signal lines are coupled to the switching element TFT) (see Fig. 9), wherein the sensor wires and the signal lines are alternately disposed in the first direction and provided on the same layer (i.e. as seen in figure 9 the SL3 sensor wire block are alternately disposed in the first direction with the GL lines in the X direction as the square structure formed by SL3 is next to GL are disposed alternately) (see Fig. 9, [0110-0113]), the switching elements of two of the pixels disposed side by side in the first direction each are coupled to one of the signal lines (i.e. the two TFT switching elements of the two pixels are disposed side by side on alternate end and coupled to the same DL4 line)  (see Fig. 9, [0110-0113])]) and the signal line is superimposed on the corresponding detection electrode that straddles the two pixels (i.e. as seen in figure 7-9, the signal line DL is straddled over the TE1 and TE2 detection electrode underneath) (see Fig. 7-9, [01000-0113]), and 
 	As to claim 2, Kim teaches the display device with a sensor according to claim 1, wherein the sensor wires each have a base part protruding into the pixel for coupling with the detection electrodes (i.e. the sensor wire SL has a bottom part that contacts the detection electrodes as seen in figure 7 where the SL has  a capacitance value CS1 and CS2) (see Fig. 7, [0090-0095]).
 	As to claim 3, Kim teaches the display device with a sensor according to claim 2, wherein there are two base parts in the vicinity of the intersection where one of the scanning lines and one of the signal lines intersect, and one of the two base parts is disposed in a rotationally symmetrical position around the intersection with respect to the other base part (i.e. as seen in the figure 9 embodiment the base part is the TFT metal portion which is formed at the intersection of GL and DL which are rotationally symmetrical in location at each diagonal layout) (see Fig. 9, [0110-0120]).
 	As to claim 7, Kim the display device with a sensor according to claim 1, wherein the sensor wires are electrically coupled to one of the detection electrodes (i.e. as seen in figure 7 the sensor wire SL is connected to the detection electrode TE) (see Fig. 7).
 	As to claim 8, the display device with a sensor according to claim 1, wherein the slits extend in the second direction (i.e. as seen in figures 8-9 the slit in between the top and bottom pixel pairs are extended in the Y direction as well since the matrix unit is extended vertically from each other as seen in figure 8) (see Fig. 8-9, [0108-0113]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Gotoh et al. (US Pub: 2019/0114023 A1) is cited to teach another type of integrated display input device with touch electrode layer design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 26, 2022